Citation Nr: 1503989	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric condition, to include anxiety, depression, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert J. Parker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1979 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In short, the Veteran asserts that his current bilateral hearing loss disability is related to acoustic trauma incurred during service.  In statements supporting his claim, he described exposure to loud noises created by tank artillery while he was in service.  Even though his DD 214 shows that his occupational specialty was Personnel, the Board finds credible the Veteran's accounts of in-service noise exposure due to tanks.  He further described these experiences of in-service noise exposure during his November 2014 Board hearing.

While the Veteran was afforded a VA audiology examination in August 2012, the examiner based her negative opinion regarding hearing loss on a finding of no hearing loss disability in service.  However, the Court has held that an absence of in-service hearing loss was an insufficient reason, in and of itself, to deny service connection for hearing loss.  See Hensley v. Brown 5 Vet. App. 155, 163 (1993) (service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Here, the examiner provided no additional rationale for her opinion.   

With consideration of the above, the Board finds that an addendum VA medical opinion is warranted to address whether the Veteran has bilateral hearing loss as a result of in-service acoustic trauma or any other incident that is related to the Veteran's active duty service.

Furthermore, VA treatment records from April, May, and December 2011 show that the Veteran has been diagnosed with mental health conditions-other than posttraumatic stress disorder-that have not been considered for VA compensation purposes.

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained to clarify as to whether the Veteran's bilateral hearing loss was incurred in active service.  All indicated tests and studies are to be performed.  Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.

The examiner should address whether any current diagnosis of bilateral hearing loss is at least as likely as not (i.e., probability of 50 percent) related to his military service, to include in-service noise exposure.

The examiner should also comment on the prior finding that tinnitus was related to in-service noise exposure, and the relationship of such noise exposure to hearing loss.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why. 

2.  The Appellant should be afforded another VA psychiatric examination to determine and clarify the nature and etiology of his claimed psychiatric disorder, to include anxiety and PTSD.  The claims file and Board hearing testimony must be made available to the examiner for review.  

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, Board hearing testimony, and post-service treatment records, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disabilities are causally related to service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

To the extent possible, the examiner should distinguish between symptoms associated with a psychological disorder due to service, and any symptoms associated with a nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

3.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be furnished to the Veteran, to specifically include consideration of all evidence added to the record since the April 2012 statement of the case, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




